Citation Nr: 0615888	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-25 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for severe bilateral 
gouty arthropathy with gait disorder and degenerative 
arthritis, claimed as feet and ankle injuries, and, if so, 
whether service connection is now warranted.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

The reopened claim for service connection for severe 
bilateral gouty arthropathy with gait disorder and 
degenerative arthritis and the claim for TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 2002 RO rating decision denied the 
claim for service connection for severe bilateral gouty 
arthropathy with gait disorder and degenerative arthritis on 
the basis that there was no evidence of an in-service injury.

2.  Additional evidence submitted since June 2002 on the 
issue of service connection for severe bilateral gouty 
arthropathy with gait disorder and degenerative arthritis is 
new and material as it includes competent medical evidence 
establishing that osteoarthritic changes in the veteran's 
feet, bilaterally, could have been caused by an in-service 
injury.  

3.  The veteran's PTSD causes deficiencies in most areas, to 
include family relations, thinking and mood, but does not 
cause total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The RO's June 2002 decision denying service connection 
for severe bilateral gouty arthropathy with gait disorder and 
degenerative arthritis is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 
(2001).

2.  The evidence added to the record subsequent to the RO's 
June 2002 rating decision denying service connection for 
severe bilateral gouty arthropathy with gait disorder and 
degenerative arthritis is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2005).

3.  The criteria for the assignment of a 70 percent rating 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection for severe bilateral gouty 
arthropathy with gait disorder and degenerative 
arthritis 

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).  These provisions apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for severe bilateral gouty arthropathy with gait 
disorder and degenerative arthritis, claimed as feet and 
ankle injuries, it is the Board's conclusion that it is not 
precluded from now adjudicating the question of whether the 
claim is reopened.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim and 
granting the claim only to this extent, which, at this point, 
poses no risk of prejudice to the veteran.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran seeks to establish service connection for severe 
bilateral gouty arthropathy with gait disorder and 
degenerative arthritis, claimed as feet and ankle injuries, 
which he maintains is the result of bailing out of a plane 
after being shot down by the enemy.  See statements in 
support of claim received October 2002, October 2005 and 
January 2006.  The RO has confirmed and continued the denial 
issued in a previous final decision.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

A decision issued by the St. Petersburg, Florida, RO in June 
2002 denied the claim for entitlement to service connection 
for severe bilateral gouty arthropathy with gait disorder and 
degenerative arthritis on the basis that there was no 
evidence of an in-service injury.  The RO notified the 
veteran of this decision by letter dated June 24, 2002, but 
he did not file a timely appeal as to this decision.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) 
(2001) (a Notice of Disagreement (NOD) must be filed within 
one year from the date that the agency of original 
jurisdiction (AOJ) mails notice of the determination).  An 
unappealed determination of the agency of original 
jurisdiction is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2005).  

The veteran filed additional evidence in August 2002, and 
this appeal ensues from the October 2002 rating decision 
issued by the St. Petersburg, Florida RO, which confirmed and 
continued the previous denial of service connection for 
severe bilateral gouty arthropathy with gait disorder and 
degenerative arthritis, claimed as feet and ankle injuries.  
As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  If the claimant can 
thereafter present new and material evidence, however, the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2005).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

Evidence before the RO in June 2002 included the veteran's 
June 1943 report of physical examination and induction, which 
found no musculoskeletal defects.  The evidence also included 
medical records from the Cleveland Clinic Florida, which 
included a September 1998 assessment of bilateral gout of the 
veteran's ankles.  

Evidence added to the record since the RO's 2002 decision 
includes VA and private medical records, which are thus 
considered new.  A November 2002 letter from Dr. Frisch 
indicates that the veteran has palpable osteoarthritic 
changes of the midfoot, bilaterally, and that x-rays taken in 
April 2001 of only the left foot showed these changes.  Dr. 
Frisch opined that these changes could have been caused by 
the veteran's parachute jumping (bailing out of his plane).  
This record cures the previous evidentiary defect at the time 
of the RO's 2000 decision as it suggests that the veteran's 
osteoarthritic changes are the result of an in-service 
injury.  Thus, it is considered material.  Having found that 
new and material evidence has been presented since the last 
final denial of the claim, the claim of entitlement to 
service connection for severe bilateral gouty arthropathy 
with gait disorder and degenerative arthritis is reopened for 
review of the claim on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.

II.	Increased rating for PTSD

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  

Evidence of record supports the assignment of a 70 percent 
rating, but no higher, for PTSD.  The veteran has 
consistently received treatment for PTSD at both the West 
Palm Beach VA Medical Center (VAMC) and the Vet Center in 
Lake Worth, Florida.  A December 2003 Interdisciplinary Care 
Plan note indicates that the veteran suffers from social 
impairment resulting from persistent re-experiencing of 
traumatic events as evidenced by recurrent distressing 
recollections of trauma; symptoms of avoidance/numbing, 
including decreased interest, avoidance of discussion of 
feelings and reminders, and feeling of detachment from 
others; persistent symptoms of increased arousal, evidenced 
by difficulty falling and/or staying asleep, irritability or 
outbursts of anger, difficulty concentrating, hypervigilance, 
and exaggerated startle response.  

The veteran's Global Assessment of Functioning (GAF) scores 
have ranged between 45 and 55 (above 50 on two occasions).  
See October 2002 VA C&P PTSD examination; October 2005 VA C&P 
mental disorders examination; see also Mental Health Clinic 
(MHC) Notes dated October 2003, April 2005; February 2004 
letter from the Vet Center.  GAF scores between 51 and 60 
represent moderate symptoms or any moderate difficulty in 
social, occupational or school functioning.  GAF scores 
between 41 and 50 represent serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
See Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, Washington, D.C., American Psychiatric 
Association (1994) (DSM-IV).  As such, the veteran has more 
consistently shown serious symptoms associated with his PTSD.  

The veteran has reported problems with panic attacks, 
irritability, depression, sleeping, nightmares, 
concentration, and short-term memory.  See October 2002 and 
October 2005 VA C&P examination reports.  During the most 
recent (October 2005) VA examination, there was evidence of 
recurrent and intrusive distressing recollections of the 
traumatic event, recurrent distressing dreams of the event, 
efforts to avoid thoughts or feelings associated with the 
trauma, markedly diminished interest in significant 
activities, feelings of detachment or estrangement from 
others, difficulty falling or staying asleep, irritability or 
outbursts of anger, and difficulty concentrating.  

The Vet Center indicates that the veteran suffers from memory 
impairment; difficulty understanding multiple requests; 
severe and chronic impairment with respect to social skills, 
interpersonal relationships, communication and social 
interaction; few outlets; limited skills in evolving trust 
relationships; social isolation; friction in his marriage due 
to his irritability (although his wife is his only friend); 
and deflated affect and depressed mood.  The licensed 
counselor and team leader indicate that it is highly unlikely 
that the veteran's condition will improve, and they believe 
he will need to participate in psychotherapy for the 
foreseeable future in order to maintain even a minimal level 
of functioning.  See December 2005 letter from the Vet 
Center.  

The preponderance of the evidence warrants the assignment of 
a 70 percent evaluation.  The record shows that the veteran 
has suffered from recurrent and intrusive distressing 
recollections of the traumatic event, impaired impulse 
control (dysthymic mood; anxious; irritable affect; outbursts 
of anger) and depression (decreased interest; avoidance of 
discussion of feelings and reminders).  He has also displayed 
an inability to establish and maintain effective 
relationships (wife is his only friend; few outlets; social 
isolation) and he exhibits feelings of detachment or 
estrangement from others.  These symptoms more nearly 
approximate the criteria for a 70 percent evaluation, as the 
veteran exhibits both occupational and social impairment, 
with deficiencies in most areas, such as family relations, 
thinking, and mood.  

The evidence does not support a finding that the veteran's 
PTSD produces total occupational and social impairment to 
warrant a 100 percent rating for service-connected PTSD.  See 
38 C.F.R. § 4.7 (2005).  The veteran obtained a degree in 
accounting after his military discharge, and worked in that 
field for a couple of years.  He ultimately left accounting 
because he did not like it, and went to work at his father-
in-law's manufacturing business.  The veteran sold the 
business in 1986 because he felt he was not doing anything to 
further it.  At some point during his retirement, he tried to 
take a course at H&R Block, but could not stand to sit 
through it.  See October 2002 VA examination report.  During 
the May 2005 VA examination, the veteran indicated that about 
two years prior, he had made an effort to get a part-time 
job.  He reported that despite his vast experience in the 
field, he was not able to do the work or to compete with 
others and had to quit.  He has not held a job or tried to 
work since then, and has not returned to school or any kind 
of training in the past five months.  See October 2005 VA 
examination report.  Although the veteran has been described 
as unemployable due to his PTSD in letters from the Vet 
Center dated December 2002, February 2004 and December 2005, 
and there is some evidence that the veteran exhibits severe 
impairment in his ability to obtain employment due to his 
anxiety, lack of concentration, and problems with memory, 
coupled with his PTSD-engendered irritability, the record as 
a whole does not show total occupational and social 
impairment due to PTSD.  The veteran does not have symptoms 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  In 
addition, although the veteran's GAF scores have ranged 
between 45 and 55, as noted above, his most recent assessment 
resulted in a score of 52.  See October 2005 VA examination 
report.  This score represents moderate symptoms or any 
moderate difficulty in social, occupational or school 
functioning and, as such, indicates that the veteran is not 
totally impaired occupationally or socially.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The veteran was advised of the necessary evidence to 
substantiate his service connection claim; that the RO would 
assist him in obtaining additional information and evidence; 
and of the responsibilities on both his part and VA's in 
developing the claims.  See August 2002 RO letter.  Although 
he was not specifically instructed to give VA any pertinent 
evidence in his possession, the July 2003 Statement of the 
Case (SOC) included the text of 38 C.F.R. § 3.159, from which 
this notice requirement is derived.  It is acknowledged that 
the veteran was not provided with notice of the type of 
evidence necessary to establish an initial disability rating 
or effective date prior to the initial grant of service 
connection for PTSD and the assignment of the initial rating.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for 
increase during the course of the appeal and, as such, has 
suffered no prejudice.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the relevant VA and private treatment records have 
been obtained and the veteran has been examined to determine 
the current level of his disability.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

The claim for service connection for severe bilateral gouty 
arthropathy with gait disorder and degenerative arthritis, 
claimed as feet and ankle injuries, is reopened.  To this 
extent only, the appeal is granted.

Entitlement to a 70 percent disability rating for PTSD is 
granted.


REMAND

As noted above, the veteran maintains that severe bilateral 
gouty arthropathy with gait disorder and degenerative 
arthritis is the result of bailing out of a plane after being 
shot down by the enemy and hitting the ground pretty hard.  
See undated statement attached to July 2002 statement in 
support of claim.  

In those cases where the evidence shows that the veteran 
engaged in combat with the enemy, VA will accept satisfactory 
lay or other evidence of service incurrence if it is 
consistent with the circumstances, conditions or hardship of 
such service, notwithstanding the fact that there is no 
official record of such in-service incurrence; to that end, 
any reasonable doubt shall be resolved in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005).  This provision does not establish a 
presumption of service connection, but it eases the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996).  There must still be medical evidence of a 
current disability and a link between the current disability 
and in-service incurrence.  
The veteran was awarded the Purple Heart.  See WD AGO Form 
53-55.  Therefore, notwithstanding the fact that the 
available service medical records do not reference any 
complaints of injury to his feet and/or ankles following the 
veteran's bail out, given the circumstances and conditions as 
described, the Board concludes that the record contains 
satisfactory evidence of an in-service injury to the 
veteran's feet and ankles.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).  
In light of the foregoing, fundamental fairness to the 
veteran warrants a VA C&P examination specifically designed 
to determine the current condition of the veteran's feet and 
ankles, bilaterally, and to elicit an opinion on etiology, or 
medical causation, as to the claimed feet and ankle problems.  
See 38 C.F.R. § 3.159(c)(4) (2005).  The veteran is hereby 
notified that it is his responsibility to report for the 
examination, if scheduled, and to cooperate in the 
development of the case.  The consequences of a failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).  

In addition, the January 1946 notice to the veteran indicates 
that the December 1945 rating decision was made on the basis 
of incomplete service medical records.  Although some 
supplemental records were later received, there is no 
indication that the veteran's complete service medical 
records were requested by the RO.  As such, the RO should 
attempt to obtain any additional service medical records.  
The RO should also ascertain whether the veteran received any 
treatment for his feet and ankles at any VA facility in New 
York, where he previously lived.  If so, the RO should 
associate any and all records with his claims folder.  

Lastly, in a December 2005 rating decision, the RO denied 
entitlement to TDIU.  The veteran was so informed by a letter 
dated December 13, 2005.  He submitted a timely NOD, which 
was received by the RO in January 2006, noting that he wanted 
the RO to reconsider his claim.  The record before the Board, 
however, does not show that the RO has issued a SOC 
concerning this issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of an SOC.  Consequently, this 
matter is remanded to the RO for issuance of an SOC.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Attempt to obtain any additional 
service medical records.  If none can be 
found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.  

2.  Obtain any treatment records 
concerning the veteran's feet and ankles 
from the VA Medical Center in West Palm 
Beach, Florida since June 2005.  

3.  Ask the veteran whether he received 
treatment for his feet and/or ankles from 
any VA facilities while he was living in 
New York.  If the veteran did receive 
such treatment, obtain any and all 
treatment records and associate them with 
the claims folder.

4.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current bilateral foot 
and/or ankle disability diagnosis or 
diagnoses.  For each diagnosis, the 
examiner should indicate whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosed disability is related to 
service, including the veteran's account 
of the injury he sustained after bailing 
out of a plane.  The examiner should 
explain the reason(s) for the opinion(s).  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review.  

5.  The veteran should be given an SOC 
concerning the December 2005 denial of 
entitlement to a total disability rating 
based on TDIU.  He should be informed 
that a timely substantive appeal must be 
filed to perfect his appeal as to this 
issue.

6.  Thereafter, readjudicate the reopened 
claim for service connection.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental SOC (SSOC) and 
allowed an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


